       Case 2:12-md-02323-AB Document 11462 Filed 08/17/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           No. 2:12-md-02323-AB
IN RE NATIONAL FOOTBALL LEAGUE
PLAYERS’ CONCUSSION INJURY                 MDL No. 2323
LITIGATION
                                           Hon. Anita B. Brody

Kevin Turner and Shawn Wooden,
on behalf of themselves and
others similarly situated,                 Civ. Action No. 14-00029-AB
          Plaintiffs,

               v.

National Football League and
NFL Properties LLC,
successor-in-interest to
NFL Properties, Inc.,
          Defendants.


THIS DOCUMENT RELATES TO:
ALL ACTIONS


          CLASS COUNSEL’S RESPONSE TO RENEWED MOTION FOR
           RULING ON AND ELIMINATION OF 5% HOLD-BACK ON
        MONETARY AWARDS AND REQUEST FOR EXPEDITED HEARINGS
         Case 2:12-md-02323-AB Document 11462 Filed 08/17/21 Page 2 of 3




         The law firm of Cummings, McClorey, Davis, & Acho, P.L.C. (“Cummings McClorey”)

has filed what is yet another motion that seeks (i) an expedited hearing on Class Counsel’s request

for adoption of a set-aside from class members’ Monetary Awards1; (ii) the exemption of particular

categories of class members from any set-aside, if not outright denial of a set-aside; (iii) the

elimination of the Court’s provisional holdback2 and release of funds collected pursuant to it; or

(iv) some combination of the foregoing relief. See ECF No. 11453.

         This now makes the fifth motion filed by Cumming McClorey or by two other law firms—

Steckler Gresham Cochran PLLC; and Goldberg, Persky &White, P.C.—either requesting or

joining in requests for the aforementioned relief. See ECF Nos. 10581, 10654, 11372, 11396,

11453. These motions are in addition to the copious submissions that surrounded Class Counsel’s

holdback request itself and Class Counsel’s July 2020 motion to supplement the evidentiary record

concerning the set-aside request. E.g., ECF Nos. 7161 at 6-7, 7205 at 5, 7282, 7299, 7344, 7346,

7351, 7355 at 66-67, 7356, 7359, 7370 at 3-4, 7371, 7373, 7401-1, 11127, 11133, 11135-41,

11154.

         Nothing in this latest motion warrants Class Counsel’s diversion of time and resources to

further burden the Court with point-by-point responses to motions that are not only meritless but

also have become repetitive and redundant. Either as to the aforementioned motions or the

underlying holdback request, the Court has by now received more submissions than are

necessary—or even appropriate for that matter. Class Counsel’s resources and efforts are better

focused on assisting the Class. Accordingly, Class Counsel respectfully adopts and refers the




         1
             See ECF Nos. 7151 at 2, 7151-1 at 70-75, 7151-2 at 31-35 (¶¶ 101-19).
         2
        See ECF Nos. 9860 (at 2 & n.1, 8-9, 17-20), 10019 (at 4 n.2, 25), 10378 (at 1 n.1); see
also ECF Nos. 9862 at 8 n.5, 10104.
        Case 2:12-md-02323-AB Document 11462 Filed 08/17/21 Page 3 of 3




Court to his responses to the earlier motions of Cummings McClorey and the other two firms. See

ECF Nos. 10596, 10675, 11403.

       Finally, while he does not oppose Cummings McClorey’s latest request for expedited

resolution of the set-aside request (couched as a request for an expedited hearing), Class Counsel

at the same time recognizes, as he has previously, that the timing of a decision is a matter entirely

committed to the Court’s sound judgment and discretion.           As to the remaining aspects of

Cummings McClorey’s motion, the Court should deny the motion for the reasons set forth in Class

Counsel’s earlier submissions.

Dated: August 17, 2021

                                                      Respectfully submitted,


                                                      /s/ Christopher A. Seeger
                                                      Christopher A. Seeger
                                                      SEEGER WEISS LLP
                                                      55 Challenger Road, 6th Floor
                                                      Ridgefield Park, NJ 07660
                                                      Telephone: (212) 584-0700
                                                      cseeger@seegerweiss.com

                                                      CLASS COUNSEL




                                                 2
